     Case 2:19-bk-10297-RK         Doc 104 Filed 04/15/20 Entered 04/15/20 15:33:46                   Desc
                                     Main Document Page 1 of 3


     MARCUS G. TIGGS, Bar Number 137467
1    mtiggs@lawbwl.com
     BAYER WISHMAN & LEOTTA
2    1055 Wilshire Blvd., Ste 1900                                        FILED & ENTERED
     Los Angeles, CA. 90017
3    Tel. 213-629-8801
     Fax. 213-629-8802                                                           APR 15 2020
4
     Attorney for Debtor and Debtor-in-Possession
5                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY bakchell DEPUTY CLERK
6

7
                                    UNITED STATES BANKRUPTCY COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISON
9

10                                              )         Case No.: 2:19-bk-10297-RK
     In re:                                     )
11                                              )         Chapter 11
     ROGER TIMOTHY RUIZ,                        )
12                                              )         ORDER CONFIRMING DEBTOR’S CHAPTER 11
               Debtor and Debtor-In-Possession. )         PLAN OF REORGANIZATION
13                                              )
                                                )
14                                              )         Date:     8 April 2020
                                                )         Time:     11:00 am
15                                              )         Location: Courtroom 1675
                                                )                    255 E. Temple Street
16                                              )                    Los Angeles, CA.
                                                )
17                                              )
                                                )
18
              On April 8, 2020 at 11:00 am, Debtor’s Amended Motion for Confirmation of Individual Chapter
19
     11 Plan of Reorganization (Dkt. 94)(the “Motion”) was heard on regular notice before the Honorable
20
     Robert Kwan, United States Bankruptcy Judge in Courtroom 1675, 255 E. Temple St., Los Angeles,
21
     CA. Appearances were made by Marcus G. Tiggs, a member of BAYER WISHMAN & LEOTTA for
22
     Debtor; and Raffi Khatchadourian of HEMAR, ROUSSO & HEALD, LLP for creditor, First Home Bank.
23
              The Court, having considered the Motion; Debtor’s Chapter 11 Plan of Reorganization (Dkt. 69);
24
     the Supplemental Plan Ballot Summary (Dkt. 96); Debtor’s Motion for Order Approving Class 6(b)
25
     Creditor, First Home Bank, to Change its Vote from Rejecting to Accepting Plan (Dkt. 93); and good
26
     cause appearing, and no opposition filed by the affected creditors or interested parties, and the Court
27
     having found that:
28
     Case 2:19-bk-10297-RK         Doc 104 Filed 04/15/20 Entered 04/15/20 15:33:46                 Desc
                                     Main Document Page 2 of 3



1           a)      This plan confirmation hearing was duly noticed to all creditors, all interest holders, the

2    Office of the United States Trustee, and all other parties entitled to notice;

3           b)      The proposed modification of the Plan by Debtor’s Motion for Order Approving Class

4    6(b) Creditor, First Home Bank, to Change its Vote from Rejecting to Accepting Plan (extending the

5    duration from 60 to 72 months and paying creditors a greater amount than the filed plan) (Dkt. 93) is

6    nonmaterial, insofar as it has no adverse effect on creditors; and

7           c)      Debtor has provided the Court with sufficient evidence that the Plan is feasible and that

8    the Plan meets all of the required findings under 11 USC §1129 for plan confirmation.

9           IT IS HEREBY ORDERED THAT,

10          1.      Debtor’s Amended Motion for Confirmation of Individual Chapter 11 Plan of

11   Reorganization (Dkt. 94) is GRANTED.

12          2.      Debtor’s Chapter 11 Plan of Reorganization (Dkt. 69) is CONFIRMED, subject to the

13   modification extending the plan duration from 60 to 72 months.

14          3.      If the above-referenced case is converted to one under chapter 7, the property of the

15   reorganized debtor, or of any liquidation or litigation trust, or of any other successor to the estate under

16   the plan, that has not been distributed under the plan shall be vested in the chapter 7 estate, except for

17   property that would have been excluded from the estate if this case had always been one under

18   chapter 7.

19          4.      By no later than August 12, 2020, the Reorganized Debtor is directed to file a status

20   report explaining what progress has been made toward consummation of the confirmed plan of

21   reorganization. The initial report shall be served on the United States trustee, the 20 largest unsecured

22   creditors, and those parties who have requested special notice. The status report must include, at a

23   minimum, the information identified in Local Bankruptcy Rule 3020-1(b). Further reports shall be filed

24   every 120 days thereafter and served on the same entities, unless otherwise ordered by the court. A

25   ///

26   ///

27   ///

28   ///
     Case 2:19-bk-10297-RK       Doc 104 Filed 04/15/20 Entered 04/15/20 15:33:46            Desc
                                   Main Document Page 3 of 3



1    post confirmation status conference will be held on August 19, 2020 at 11:00 a.m. in Courtroom 1675,

2    Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

3                                                    ###

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
          Date: April 15, 2020
25

26

27

28
